DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Objections withdrawn.  
Claim Rejections - 35 USC § 101
2.	Rejections withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 1-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the parameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a parameter.  
Claim 2 recites the limitation " the conditions for reflecting the changed parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be one or more conditions.  
Claim Rejections - 35 USC § 102

4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2009/0228135 to Nakamura.  
1. (Currently Amended) A control system of a machine tool automated by computerized numerical control, the control system comprising a processor (paragraphs 42-45), the processor being configured to: 
store the parameter as a changed parameter in a non-transitory, computer readable storage when the parameter is changed (Fig. 1, paragraph 46, “The machining condition changer 111 enables changes in or addition to the …override values stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel”); 
store a trigger set by an operator for reflecting the changed parameter in the non-transitory, computer readable storage in advance (paragraph 46, “The machining condition changer 111 enables changes in or addition to the machining conditions …stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel”); 
detect a condition of the machine tool; determine whether the detected condition satisfies the trigger (claims, “a monitoring unit that monitors whether a combination of machining conditions that matches machining conditions specified in the machining block to be executed is present in the storage device”; Figs. 2, 4, paragraphs 50-78, 84-106); and 

2. (Currently Amended) The control system of a machine tool according to claim 1, wherein one or more of the conditions for reflecting the changed parameter are set and are at least an operation of supplying power from a power supply to the machine tool according to the operator's intention (paragraph 50, “The process procedure is explained in detail below with reference to FIG. 2. A starting button (not shown) is pressed, and machining is started (YES at step S101).”; paragraph 84).  
3, 4. (Currently Amended) The control system of a machine tool according to claim 1, wherein the storage stores an unreflected parameter list, the processor is further configured to: update the unreflected parameter list when the parameter is changed; and display the unreflected parameter list on an unreflected parameter display unit (claims 13, 19, 25, paragraph 46, “The machining condition changer 111 displays the machining conditions and the override values stored in the memory 107 on a display device 112 such as a CRT. The machining condition changer 111 enables changes in or addition to the machining conditions and the override values stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel.”).  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2896